Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (5/17/2021), is being examined under the first inventor to file provisions of the AIA .   Claims (1-11) are pending and being examined.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: “movable member”  in claims 1, 4-7, 9 and 11.
“power transmission unit” in claim 8 and “electrical member” in claims 9 and 10
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
For the purposes of examination, “movable member” shall be interpreted as an item 120 , “power transmission unit” as item 1201, in Fig 4 of the specification, as supplied, or equivalents thereof. 
Electrical member is not disclosed in the specification. However electrical member appears to be the susceptor disposed in the plasma processing chamber. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11011347 Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons disclosed in table below. It is noted that all the limitations of claims 1-11 are included in claim 1 of US 11011347 as described in the table below.

Claim 1
Claim 1 of US 11011347
A filter device comprising: a coil wound around an axial direction; 5a plurality of movable members disposed for each turn of winding of the coil, the plurality of movable members being movable with respect to the axial direction; and an outer conductor surrounding the coil and the plurality of movable members.

Other limitations from dependent claims
Distributed constant line
Power transmission unit
Plasma processing chamber
Electrical member (susceptor or electrical component)
A plasma processing apparatus comprising an external circuit disposed outside a processing chamber where plasma processing is performed and electrically connected through a line to an electrical component in the processing chamber and a filter provided on the line to attenuate or block noise introduced into the line from the electrical component toward the external circuit, the electrical component being a heating element that is provided in or around a high frequency electrode to which a high frequency power having a predetermined frequency is applied for the plasma processing or the electrical component being a high frequency electrode provided in a mounting table configured to support a target substrate, wherein the filter includes: a coil having a constant diameter and a constant coil length, with an effective section being defined by at least one winding gap of the coil, and the winding gap being defined between two subsequent turns of winding of the coil; a tubular outer conductor accommodating or surrounding the coil and forming a distributed constant line in which resonance occurs at multiple frequencies in combination with the coil; and a movable member provided for each of the effective section, being provided with a power transmission unit configured to transmit power from a motor connected thereto to the movable member, and configured to change the winding gap by respectively moving the movable member using the power in a longitudinal direction of the coil, wherein at least one specific resonance frequency is shifted to a higher frequency side or a lower frequency side in frequency-impedance characteristics of the filter, due to the change of the winding gap.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “plurality of movable members are individually movable”. However, Fig 4 does not show that they could be individually moveable, since they are all tied to a single power unit.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Okunishi et al (US 2015/0262793) as substantiated by Tada et al (JP 05-175706).
Regarding claims 1-11, Okunishi discloses a plasma processing chamber (Fig 1 10), substrate support or susceptor (12), RF power source (28, 30), filter unit (54) connected between power source (58) and susceptor, controller (75; [0081]) to control parts of the apparatus, the filter unit(s) (54) includes a coil (104(1)/104(2)) having a constant diameter and a constant coil length; and a tubular outer conductor (110) accommodating or surrounding the coil and forming a distributed constant line in which parallel resonance occurs at frequencies in combination with the coil ([0108-0123]; see Figs. 1-3, 8A, 8B). Comb teeth are disposed in circumferential direction at intervals.
Regarding “movable member” Okunishi et al provide for adjustment of gap by moving coils with respect to each other using comb teeth M. Therefore, this would be an equivalent structure (See abstract and Fig 5A). 
Shifting adjustment would result by changing of comb-tooth distribution of the interval and changing of coil spacing.  Thus, one of ordinary skill in the art would readily appreciate the provision of a movable member or coil spacing adjustment structure within at least one or more active intervals present in a length direction of the coil for interval shifting at a specific one or more parallel resonance frequencies to a high frequency region side or low frequency region side in frequency impedance property of the filter by changing of the winding gap of the coil.  
Tada et al disclose a filter (Fig 1) comprising inductors where filter characteristics are changed by providing a gap in the winding (Abstract). Tada et al teach that gap could be adjusted by pulling the winding in axial direction (Para 16 of the translation). It would have been obvious to have the pulling mechanism attached to a motor. Teaching of such mechanical motion was available as being well known in the prior art. 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of invention to have a movable member to adjust the gap in Okunishi et al as being a structure equivalent to the comb structure.
Regarding claim 4 movable members could operate independently by adjusting the gap of the combs.
Regarding claim 7 the comb has recesses where coil is fitted (Fig 5A).
With respect to claim 8, provision of power transmission unit, it is noted that it would be obvious to use motor or a mover to pulls windings for adjustment of gap. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. There are several prior art disclosures to teach adjustment of pitch or gap in a winding to change inductance. For example,  JP 2000-133542 discloses a way to change the gap using a screw where a rotary motion is used to change the gap (See abstract and Fig 1-12). Also, US 4570135 and EP 0800185 disclose adjustment of gap to change inductance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716